            Case 1:20-cv-01360-DAD-JLT Document 40 Filed 09/01/21 Page 1 of 4


 1    AKIN GUMP STRAUSS HAUER & FELD LLP
      MICHAEL J. STORTZ (SBN 139386)
 2    580 California Street, Suite 1500
      San Francisco, CA 94104-1036
 3    Email:          mstortz@akingump.com
      Telephone:      415.765.9500
 4    Facsimile:      415.765.9501
 5    AKIN GUMP STRAUSS HAUER & FELD LLP
      SHELLY A. KIM (SBN 322231)
 6    1999 Avenue of the Stars, Suite 600
      Los Angeles, CA 990067-6022
 7    Email:         shelly.kim@akingump.com
      Telephone:     310.229.1000
 8    Facsimile:     310.229.1001
 9   Attorneys for Defendant
     WALMART INC.
10

11   KENNETH H. YOON (State Bar No. 198443)
     kyoon@yoonlaw.com
12   STEPHANIE E. YASUDA (State Bar No. 265480)
     syasuda@yoonlaw.com
13   YOON LAW, APC
     One Wilshire Boulevard, Suite 2200
14   Los Angeles, California 90017
     Telephone: (213) 612-0988
15   Facsimile: (213) 947-1211
16   Attorneys for Plaintiff Kevin Johnson
17
                                        UNITED STATES DISTRICT COURT
18
                                   EASTERN DISTRICT OF CALIFORNIA
19
                                                 FRESNO DIVISION
20

21   KEVIN JOHNSON, individually and on               Case No. 1:20-cv-01360-DAD-JLT
     behalf of all others similarly situated
22                                                    STIPULATION TO STAY ACTION PENDING
                           Plaintiff,                 APPEAL; [PROPOSED] ORDER
23
            v.                                        (Doc. 38)
24
     WALMART INC.,
25
                           Defendant.
26
27

28


     STIPULATION TO STAY ACTION PENDING APPEAL                             Case No. 3:17-cv-06477-VC-DMR
            Case 1:20-cv-01360-DAD-JLT Document 40 Filed 09/01/21 Page 2 of 4



 1   TO THE HONORABLE COURT:

 2          IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Kevin Johnson

 3   (“Plaintiff”) and Defendant Walmart Inc. (“Defendant”) (together, the “Parties”), through their respective

 4   attorneys of record, as follows:

 5          WHEREAS, Plaintiff commenced the instant action on September 23, 2020;

 6          WHEREAS, on December 11, 2020, Plaintiff filed his Second Amended Complaint (ECF No.

 7   19);

 8          WHEREAS, on December 28, 2020, Defendant filed its Motion to Compel Arbitration and to

 9   Dismiss or Stay this action (ECF No. 20) (“Motion”);

10          WHEREAS, on February 4, 2021, the Court granted the Parties’ stipulation to stay discovery

11   pending final resolution of the Motion (ECF No. 23);

12          WHEREAS, the Court denied the Motion by order dated July 30, 2021 (ECF No. 31) (“Denial

13   Order”);

14          WHEREAS, on August 25, 2021, Defendant timely filed its notice of appeal of the Denial Order

15   (ECF No. 33);

16          WHEREAS, by minute order dated August 26, 2021 (ECF No. 34), the Court directed the Parties

17   to file a stipulation to stay the action pending resolution of the appeal, or submit briefs addressing

18   whether the action should be stayed, and vacated the date for the initial scheduling conference; and

19          WHEREAS, the Parties agree that this action should be stayed pending final resolution of the

20   appeal, insofar as: (a) the appeal will present serious legal questions, including whether Plaintiff’s claims

21   are within the scope of the arbitration provision; (b) Defendant will suffer irreparable injury absent a

22   stay pending appeal; (c) the balance of hardships for Plaintiff is mixed; and (d) the public interest,

23   including the preservation of judicial resources, warrants a stay pending appeal (see Hansen v. Rock

24   Holdings, Inc., No. 2:19-cv-00179, 2020 WL3867652 (E.D. Cal. Jul. 9, 2020) (citing Nken v. Holder,

25   556 U.S. 418, 434 (2009) (setting forth standard for stay pending appeal of order denying motion to

26   compel arbitration)).

27

28
                                                       2
     STIPULATION TO STAY ACTION PENDING APPEAL                                            CV-3:17-06477-VC-DMR
            Case 1:20-cv-01360-DAD-JLT Document 40 Filed 09/01/21 Page 3 of 4



 1          NOW THEREFORE, IT IS HEREBY STIPULATED by and between the Parties that this action

 2   shall be stayed in its entirety pending final resolution of Defendant’s appeal.

 3          IT IS SO STIPULATED.

 4    Dated: September 1, 2021                      YOON LAW, APC
 5

 6                                                  By /s/ Kenneth H. Yoon
                                                                       Kenneth H. Yoon
 7
                                                    Attorneys for Plaintiff Kevin Johnson
 8
      Dated: September 1, 2021                      AKIN GUMP STRAUSS HAUER & FELD LLP
 9

10
                                                    By /s/ Michael J. Stortz
11                                                                      Michael J. Stortz
12                                                  Attorneys for WALMART INC.
13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
                                                      3
     STIPULATION TO STAY ACTION PENDING APPEAL                                         CV-3:17-06477-VC-DMR
            Case 1:20-cv-01360-DAD-JLT Document 40 Filed 09/01/21 Page 4 of 4



 1                                           [PROPOSED] ORDER

 2          Pursuant to the foregoing stipulation, and for good cause shown, the Court ORDERS:

 3          1.      This action is STAYED in its entirety pending final resolution of Defendant’s appeal.

 4          2.      Within 14 days of the Court of Appeals issuing a decision on the appeal, the parties

 5   SHALL file a joint statement setting forth the status of the matter.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     September 1, 2021                               _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
                                                      4
     STIPULATION TO STAY ACTION PENDING APPEAL                                       CV-3:17-06477-VC-DMR
